FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                        December 3, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
JOHN TRUJILLO,

      Petitioner - Appellant,

v.                                                         No. 15-1326
                                                  (D.C. No. 1:15-CV-01061-LTB)
LOU ARCHULETA; THE ATTORNEY                                  (D. Colo.)
GENERAL OF THE STATE OF
COLORADO,

      Respondents - Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, O’BRIEN, and GORSUCH, Circuit Judges.


      John Trujillo, a state prisoner proceeding pro se, seeks a certificate of

appealability (COA) to appeal from the district court’s determination that his most

recent 28 U.S.C. § 2254 application is an unauthorized second or successive § 2254

application that it lacked jurisdiction to consider. See 28 U.S.C. § 2253(c)(1)(A).

We deny a COA and dismiss this matter.

      Mr. Trujillo was convicted of first degree murder in 1995. He filed his first

§ 2254 habeas action in 2004, which was dismissed for lack of merit. Most recently,

*
       This order is not binding precedent except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
he filed another § 2254 action that was dismissed by the district court for lack of

jurisdiction. Trujillo v. Archuleta, No. 15-CV-1061-LTB, slip op. at 4 (D. Colo.

Aug. 14, 2015). The court recognized that Mr. Trujillo had not obtained

authorization from this court to file a second or successive application and his

application should either be dismissed for lack or jurisdiction or transferred to this

court. The court examined Mr. Trujillo’s claim that a secret plea agreement between

the prosecution and the key witnesses against him at trial allegedly tainted his

conviction and concluded the claim lacked merit. See § 2244(b)(2)(A),(B) (requiring

a second or successive applicant to demonstrate that his claim is based on either a

new rule of constitutional law or newly discovered evidence that establishes by clear

and convincing evidence that he is not guilty). It thus declined to transfer the

application to this court. See In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008)

(per curiam) (one factor to consider in deciding whether to transfer an action is

whether the claim is likely to have merit).

      To obtain a COA, Mr. Trujillo must show “that jurists of reason would find it

debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Reasonable jurists could not debate the district court’s decision to dismiss.




                                          -2-
        We deny a COA and dismiss this matter. We grant Mr. Trujillo’s motion to

proceed in forma pauperis without prepayment of costs or fees and remind him that

he is obligated to make monthly payments until the filing and docket fees are paid in

full.


                                           Entered for the Court



                                           ELISABETH A. SHUMAKER, Clerk




                                         -3-